DETAILED ACTION
	This final Office action is in response to the amendment filed March 15, 2022 by which claims 1-3, 6, 7, 12, 13, 18-21, 26, 28, and 29 were amended and claims 14 and 30 were canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Abstract
The amendment to the abstract, filed March 15, 2022, has been approved and entered.

Claim Objections
Claim 23 is objected to because in line 2, “include” should be changed to --includes--.

Claim Rejections - 35 USC § 112
All pending claims are considered to be definite under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-12; 18, 19, 21-24, and 26-28 are newly rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0087369 (Bauer ‘369) in view of U.S. Patent No. 981,486 (Shaner ‘486) and U.S. Patent No. 5,665,304 (Heinen et al. ‘304).
With respect to claim 1, Bauer ‘369 discloses a retail product display system configured to display product in a retail setting, the retail product display system (see Figure 1) comprising a top surface (at numeral 1), at least one side surface (on the left in Figure 1), a back surface (not seen - as back of Figure 1), and a bottom surface (not seen - at the bottom of Figure 1) configured to form a generally rectangular box structure that includes a generally open front side (at the location of elements 3, such as when the doors are open or not present); a plurality of shelf units (at 2) extending across the generally open front side in a longitudinal direction (from left to right in Figure 2); at least one door (3) configured to provide security for the product that is held within the generally open front side; a doorframe (unnumbered - but inherent in Figure 1, attached, in some manner, between the door 3 and the system) configured to hold the at least one door (3); with respect to claim 3, wherein the retail product display system is configured to have a higher security configuration (when doors 3 are closed and lock 4 is locked) with structure impeding access through the generally open front side to the products; and wherein the higher security configuration is implemented such that the generally open front side is surrounded by the doorframe.
With respect to claim 18, Bauer ‘369 discloses the retail product display system configured to display product in a retail setting, as advanced above, the retail product display system comprising the top surface, the at least one side surface, the back surface, and the bottom surface configured to form a generally rectangular box structure that includes the generally open front side, as advanced above with respect to claim 1; the plurality of shelf units extending across the generally open front side, as advanced above; the at least one door configured to provide security for the product that is held within the generally open front side, as advanced above; the doorframe (as discussed above) configured to hold the at least one door; with respect to claim 20, wherein the retail product display system is configured to have a lower security configuration without any structure impeding access through the generally open front side to product, as discussed above with respect to claim 2; with respect to claim 21, wherein the retail product display system is configured to have a higher security configuration with structure impeding access through the generally open front side to the products; and wherein the higher security configuration is implemented such that the generally open front side is surrounded by the doorframe, as advanced above, with respect to claim 3.
The claims differ from Bauer ‘369 in requiring: (a) a pusher tray assembly configured to hold products comprising a pusher tray including a floor, a bottom surface, a front wall, at least one sidewall, and at least one back wall, wherein the floor is configured to hold the products thereon (claims 1 and 18), wherein the pusher tray assembly further comprises a pusher paddle having a front face and a back face; an engagement mechanism arranged on a lower side of the pusher paddle and configured to secure the pusher paddle to the floor and to control movement of the pusher paddle within the tray assembly along a direction perpendicular to the longitudinal direction (claims 1 and 18); an insertion slot arranged in the floor and configured to receive the 1 and 18); a spring configured to urge the pusher paddle and the products towards the front wall; and an inventory control bar configured to at least partially cover the products, wherein the pusher tray comprises a transparent material (claims 7 and 19), wherein the inventory control bar is configured to be attached to the at least one sidewall with connection portions (claims 8 and 24), wherein the inventory control bar is configured to ensure that the products remain within the pusher tray (claim 10), a locking feature arranged on and extending vertically from the bottom surface, the locking feature is configured to lock the pusher tray to a retail fixture; and the locking feature is configured to secure the pusher tray to a corresponding feature on the retail fixture (claim 11), wherein the inventory control bar is configured to allow a front one of the products to be removed and retain remaining products in the pusher tray (claim 12), and an insertion slot associated with the channel, the insertion slot configured to receive the engagement mechanism therethrough (claim 14); and (b) one or more of the top surface, the side surface, the back surface, and the bottom surface to connect with a connection; and wherein the connection comprises at least one of the following: a welded portion, a mechanically fastened portion, a brazed portion, a bent portion, and an adhesive connection portion (claims 1 and 18), wherein the doorframe includes a plurality of tabs configured to securely attach the doorframe to the retail product display system (claims 4 and 22), or wherein the doorframe is configured to securely hold the at least one door with a track to guide the at least one door with a lateral motion (claims 5 and 18), wherein the at least one door include one or more of roller bearings arranged at a lower edge of the at least one door (claims 6 and 23).
With respect to (a), Heinen et al. ‘304 teach a pusher tray assembly (see Figure 1b) configured to hold products (G - see Figure 1a) comprising a pusher tray (3) including a floor (unnumbered - where 31 are located in 3), a bottom surface (the top of the floor), a front wall (as at 
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, that the tray assembly, as taught by Heinen et al. ‘304, could be used in the system of Bauer ‘369, such as placing the assembly of Heinen et al. ‘304 on the shelf (2) of Bauer ‘369, such that the movement of the paddle of Heinen et al. ‘304 would extend perpendicularly to the longitudinal direction of the shelf units, thereby increasing ease in use to the consumer, since items in the back of tray assembly can be accessed more readily, than just items placed on the shelf (2 of Bauer ‘369).
With respect to (b), Shaner ‘486 teaches a system comprising one or more of a top surface (at 17), a side surface (at 14), the back surface (not shown), and a bottom surface (at 11) to connect with a connection; and wherein the connection comprises a mechanically fastened portion (such as 28), wherein a doorframe (such as 19-22) includes a plurality of tabs (as at 26, 27) configured to securely attach the doorframe to the retail product display system, or wherein the doorframe is configured to securely hold the at least one door (23) with a track (12, 13) to guide the at least one door with a lateral motion, wherein the at least one door include one or more of roller bearings (25) arranged at a lower edge of the at least one door.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have fabricated the doorframe and doors of Bauer ‘369, as taught by Shaner ‘486, for increased ease in use to the consumer since the doors can be opened easier.
Claims 1, 3-5, 7, 8, 10-12; 18, 19, 21, 22, 24, and 26-28 are newly rejected under 35 U.S.C. 103 as being unpatentable over Heinen et al. ‘304 in view of U.S. Patent No. 3,736,035 (Brown et al. ‘035).
With respect to claim 1, Heinen et al. ‘304 disclose the retail product display system configured to display product in a retail setting, as advanced above, the retail product display system can be attached to a base member, i.e., considered to define a shelf, (see Figure 7) comprising the pusher tray assembly configured to hold products comprising a pusher tray including the floor, the bottom surface, the front wall, the at least one sidewall, and the at least one back wall, as advanced above, wherein the floor is configured to hold the products thereon; with respect to claim 7, wherein the pusher tray assembly further comprises the pusher paddle having the front face and the back face, as advanced above, the engagement mechanism arranged on the lower side of the pusher paddle and configured to secure the pusher paddle to the floor, as advanced above; the channel arranged in the floor and configured to receive the engagement mechanism, as advanced above, the spring configured to urge the pusher paddle and the products towards the front wall, as advanced above; and the inventory control bar configured to at least partially cover the products, as advanced above, wherein the pusher tray comprises a transparent material; with respect to claim 8, wherein the inventory control bar is configured to be attached to the at least one sidewall with connection portions, as advanced above; with respect to claim 10, wherein the inventory control bar is configured to ensure that the products remain within the pusher tray; with respect to claim 11, the locking feature arranged on and extending vertically from the bottom surface, the locking feature is configured to lock the pusher tray to a retail fixture; and the locking feature is configured to secure the pusher tray to a corresponding feature on the retail fixture, as advanced above; with respect to claim 12, wherein the inventory control bar is configured to allow a front one of the products to be removed and retain remaining products in the pusher tray;  with respect to claim 14, further comprising insertion slot associated with the channel, 
With respect to claim 18, Heinen et al. ‘304 disclose the retail product display system, as advanced above and including the structure as follows: the pusher tray assembly configured to hold products comprising a pusher tray including a floor, a bottom surface, a front wall, at least one sidewall, and at least one back wall, wherein the floor is configured to hold the products thereon; with respect to claim 19, wherein the pusher tray assembly further comprises a pusher paddle having a front face and a back face; an engagement mechanism arranged on a lower side of the pusher paddle and configured to secure the pusher paddle to the floor; a channel arranged in the floor and configured to receive the engagement mechanism; a spring configured to urge the pusher paddle and the products towards the front wall; and an inventory control bar configured to at least partially cover the products, wherein the pusher tray comprises a transparent material; with respect to claim 24, wherein the inventory control bar is configured to be attached to the at least one sidewall with connection portions; with respect to claim 26, wherein the inventory control bar is configured to ensure that the products remain within the pusher tray; with respect to claim 27, a locking feature arranged on and extending vertically from the bottom surface, the locking feature is configured to lock the pusher tray to a retail fixture; and the locking feature is configured to secure the pusher tray to a corresponding feature on the retail fixture; with respect to claim 28, wherein the inventory control bar is configured to allow a front one of the products to be removed and retain remaining products in the pusher tray; and with respect to claim 30, further comprising an insertion slot associated with the channel, the insertion slot configured to receive the engagement mechanism therethrough.
1 and 18), wherein the doorframe includes a plurality of tabs configured to securely attach the doorframe to the retail product display system (claim 4), or the doorframe is configured to securely hold the at least one door with a track to guide the at least one door with a lateral motion (claims 5 and 18); and the generally open front side is surrounded by the doorframe (claims 3, 21).
Brown et al. ‘035 teaches a retail product display system comprising a top surface (at numeral 92 in Figure 1), at least one side surface (at numeral 80 in Figure 1), a back surface (at numeral 84 in Figure 4), and a bottom surface (at numeral 82 in Figure 4) configured to form a generally rectangular box structure that includes a generally open front side (at the location of 88 and 90 when not present); a plurality of shelf units (not seen in Figure 1 but similar to the elements 152, 154 shown in Figure 6) extending across the generally open front side; at least one door (90) configured to provide security for the product that is held within the generally open front side; a doorframe (see Figure 5 - as at 32, 24, 26, etc.) configured to hold the at least one door (90); wherein one or more of the top surface, the side surface, the back surface, and the bottom surface connect with a connection (54); and wherein the connection comprises a mechanically fastened portion, wherein the doorframe includes a plurality of tabs (as at 58 in Figure 5) configured to 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, that the assembly of Heinen et al. ‘304 could be held and secured with the system taught by Brown et al. ‘035, such as how the assembly is on the base member (in Figure 7 of Heinen et al. ‘304), the assembly could be placed on 152 or 154 in Brown et al. ‘035, thereby increasing securement and security to products held in the assembly.
Claim 9 and 25 stand rejected under 35 U.S.C. 103 as being unpatentable over Heinen et al. ‘304 in view of Brown et al. ‘035 as applied to claims 1, 3-5, 7, 8, 10-12; 18, 19, 21, 22, 24, and 26-28 above, and further in view of U.S. Patent No. 6,520,095 (Hayes ‘095).
Heinen et al. ‘304 disclose the system as advanced above.
The claims differ from Heinen et al. ‘304 in requiring the connection portion to comprise dove tail structures.
Hayes ‘095 teaches a bar (as at 24) attached to a sidewall (at numeral 16) by a connection portion considered to define a dove tail structure (at numeral 64).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have fabricated the connection portion in Heinen et al. ‘304, as having a dove tail structure, as taught by Hayes ‘095, for increased aesthetic appeal.
Claims 13 and 29 stand rejected under 35 U.S.C. 103 as being unpatentable over Heinen et al. ‘304 in view of Brown et al. ‘035 as applied to claims 1, 3-5, 7, 8, 10-12; 18, 19, 21, 22, 24, and 26-28 above, and further in view of U.S. Patent No. 5,855,283 (Johnson ‘283).

The claims differ from Heinen et al. ‘304 in requiring raised rails integrated into the floor, the raised rails are configured to directly support the products and provide reduced friction between the products and the floor.
Johnson ‘283 teaches a system having raised rails (194 - see Figure 10) integrated into a floor (192), the raised rails are configured to directly support the products and provide reduced friction between the products and the floor.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have fabricated the floor in Heinen et al. ‘304 with the raised rails, as taught Johnson ‘283, for increased ease in use and sliding movement of the products on the floor.
Claims 15, 16; 31, and 32 stand rejected under 35 U.S.C. 103 as being unpatentable over Heinen et al. ‘304 in view of Brown et al. ‘035 as applied to claims 1, 3-5, 7, 8, 10-12; 18, 19, 21, 22, 24, and 26-28 above, and further in view of U.S. Patent Application Publication No. 2010/0072150 (Takashima et al. ‘150).
Heinen et al. ‘304 disclose the system as advanced above.
The claims differ from Heinen et al. ‘304 in requiring the front wall to form a slot (claims 15 and 31) or a channel with the slot (claims 16 and 32), with the slot being an opening at an upper end of the front wall; and the slot is configured to receive a graphic medium.
Takashima et al. ‘150 teach a tray assembly (see Figure 2) with a front wall forming slot (in 101) in a channel, with the slot being an opening at an upper end of the front wall; and the slot (see paragraph [0093]) is configured to receive a graphic medium.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have fabricated the tray assembly in Heinen et al. ‘304 with a channel .
Claims 17 and 33 stand rejected under 35 U.S.C. 103 as being unpatentable over Heinen et al. ‘304 in view of Brown et al. ‘035 as applied to claims 1, 3-5, 7, 8, 10-12; 18, 19, 21, 22, 24, and 26-28 above, and further in view of U.S. Patent Application Publication No. 2014/0104826 (Bergdoll et al. ‘826).
Heinen et al. ‘304 disclose the system as advanced above.
The claims differ from Heinen et al. ‘304 in requiring a paddle graphic holder portion attached to the pusher paddle, wherein the paddle graphic holder portion is configured to form a slot; and wherein the slot is configured to receive a graphic medium.
Bergdoll et al. ‘826 teach a paddle graphic holder portion (712 - see paragraph [0254]) attached to the pusher paddle (since the element 710 slides, it is considered to broadly define a paddle), wherein the paddle graphic holder portion (714) is configured to form a slot (in 716); and wherein the slot is configured to receive a graphic medium.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have fabricated the tray assembly in Heinen et al. ‘304 with a holder portion on the paddle, as taught by Bergdoll et al. ‘826, for increased organizational capabilities allowing product information to be displayed thereon.
Claims 6 and 23 stand rejected under 35 U.S.C. 103 as being unpatentable over Heinen et al. ‘304 in view of Brown et al. ‘035 as applied to claims 1, 3-5, 7, 8, 10-12; 18, 19, 21, 22, 24, and 26-28 above, and further in view of Shaner ‘486.
The claimed combination is advanced above, but it fails to show the use of roller bearings at a lower edge of the door. 
thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have provided the combination with roller bearings, with the door of Brown et al. ‘035, for increased ease in use to the user, since the door can be opened easier.

Allowable Subject Matter
Claims 2 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Although the doorframes of Shaner 486 and Brown et al. ‘035 could be removed from the system to which they are attached, there would be no motivation to remove the door frame, as is required in claims 2 and 20, since the doorframes of the aforementioned references is necessary for stability, securement, etc., of the entire systems disclosed therein, and such “removal” is considered to destroy the references, and is also hindsight.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered. The new grounds of rejection were necessitated by the amendments to claims 1 and 18, (a) claiming therein an “engagement mechanism” (i.e., this element was previously set forth in claims 7 and 19, respectively), and hence changing the scope of the claims; and (b) defining how this engagement mechanism is to “control movement… along a direction perpendicular to the longitudinal direction” (of the front side and shelf units). It is noted that although the same references have been used in the 1 and 18.
It is noted that Applicant’s arguments are considered to be piecemeal in that only the Heinen et al. ‘304 has been discussed and argued, and is based on the amendment to claims 1 and 18.
Applicant’s argument (see the second to last paragraph on page 11) that “Heinen discloses that ‘slide member (5) is held on the track (41) by means of an anchor (56)’… An anchor that holds onto a track is very different from the recited engagement mechanism, which controls motion.” (where the underlining is made by Applicant), are acknowledged, but not persuasive. Firstly, Applicant states that these are “very different”, but than provides no actual differences. Without an exact difference provided by Applicant, the Examiner cannot begin to understand what Applicant is intending to define as the differences. Thus, this argument is considered to be more limiting than what is being claimed and is therefore rendered moot. Secondly, Applicant argues how the recited engagement mechanism “controls motion” (emphasis added), but the claim language, in claims 1 and 18, states “control movement” (see line 12 of claim 1 and line 11 of claim 18), which is not considered to be the same as the argued “motion”. Nonetheless, since no actual differences between how the element (56) in Heinen et al. ‘304 “holds” onto the track is different than the claimed limitation of “control movement”, the Examiner contends that this element can do both, and therefore meet the claim language. In particular, as discussed above, “an engagement mechanism (56) is arranged on a lower side (bottom of 5 in Figure 4) of the pusher paddle (5) and configured to secure the pusher paddle (5) to the floor and to control movement (see Figure 4, since the engagement mechanism 56 is placed in the insertion slot 41, and the shape of element 56 engages the edges of the slot to control movement; in other words, since both the paddle slides within the slot via element 56 and the elements 56 keep the paddle from dislodging from the slot, this is Thus, this argument is not persuasive.
Further, Applicant’s argument (see the last paragraph on page 11) that “the lower portion of FIG. 4 of Heinen clearly depicts a channel or space between anchor 56 and its floor. In direct contract, the recited engagement mechanism is configured to secure the pusher paddle to the floor.” (where the underlining is made by Applicant), are acknowledged, but not persuasive. Firstly, it is unclear what is meant by between anchor and “its” (emphasis added) floor. In particular, the claimed “floor” has been defined as part of the “pusher tray” (see line 9 of claim 1). So when Applicant argues a relationship between the claimed engagement mechanism (“anchor 56”) and the unclaimed floor of the anchor, this is considered to be more limiting than what is claimed and is therefore moot. Further, contrary to Applicant’s assertion, the “channel or space”, as argued by Applicant, is not “clearly” depicted in Heinen et al. ‘304, i.e., there are several areas of Figure 4 that could be describing or depicting thee “channel or space” as argued by Applicant. Furthermore, Applicant’s attention is drawn to Figure 22 of the instant application, where there is also a channel or space depicted between the engagement mechanism (204) and the floor of the pusher tray. Next, barring any actual explanation as to how this “channel or space”, argued by Applicant, could not also meet the recited “engagement mechanism is configured to secure the pusher paddle to the floor”, the Examiner contends that the engagement mechanism does secure the paddle to the floor, as claimed. In particular, the engagement mechanism (56) in Heinen et al. ‘304 latches under the tray floor, as seen in Figure 4, and thus secures the paddle to the floor.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571)272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . 
/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




March 29, 2022